                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION


PRESTON DWIGHT DAVIS,            )
         Plaintiff,              )
v.                               )                     JUDGMENT
                                 )
STEPHANIE LEWIS,                 )
individually and in her official )                     No. 7:16-CV-340-H
capacity as the Director of      )
Brunswick County's Operation )
Services Department; BRYAN )
HOLLIS, individually and in his )
official capacity as the         )
plaintiff's direct supervisor;   )
ANN HARDY, individually and )
in her official capacity as      )
County Manager for Brunswick )
County, North Carolina; and      )
BRUNSWICK COUNTY, NORTH )
CAROLINA,                        )
               Defendants. )



Decision by Court.
This case came before the Honorable Malcolm J. Howard, Senior United States
District Judge for consideration.

IT IS ORDERED, ADJUDGED AND DECREED defendants’ motion for summary
judgment is granted, plaintiff’s motion to exclude expert testimony of Reginald R.
Hines is denied as moot and defendants’ motion to strike plaintiff’s response to the
statement of material facts is denied and this case is closed.
This Judgment Filed and Entered on March 22, 2019, with service via CM/ECF Notice of
Electronic Filing on:


Ira Braswell, IV                      via CM/ECF

Mary Craven Adams                     via CM/ECF

H. Stephen Robinson                   via CM/ECF




DATED: March 22, 2019                        PETER A. MOORE, JR., CLERK

                                             By: /s/ Lisa W. Lee
                                             (Deputy Clerk)
